DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 51-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected glass and device, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 11, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the local K2O concentration maximum" in claim 15 but there is insufficient antecedent basis for this limitation in the claim as no local K2O concentration maximum is previously claimed. Additionally, it is unclear what this limitation is referring to. Is it attempting to limit the concentration in the area previously 
	Claim 17 is rejected because it recites % without any units.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 18-20 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Dejneka (US Pub 20090220761).
Regarding claim 15: Dejneka teaches an alkali aluminosilicate glass article comprising Li2O, Na2O and K2O (see 0022, Examples 5 and 6 in Table 1). A CS layer extends from a surface of the glass to a DOC (see 0021, Table 1 and Figures), and has a center tensile region in the center having a tensile stress of less than 100MPa, less than 70MPa (0039) and can even be made to have a tensile stress within claimed range (see “ct” in Table 2).
	Dejneka provides the following Figure showing two types of strengthened profiles that can be done and the Examiner notes one having ordinary skill would readily know that the center region of the glass will be where the curve flattens at the baseline (~2.4),

    PNG
    media_image1.png
    484
    764
    media_image1.png
    Greyscale

	As shown above, both profiles can have K2O concentration at a depth within the claimed range that is at least 0.3mol% higher than the K2O concentration that would be in the center (i.e. baseline). 
Regarding claim 18: Dejneka’s glass can have a CS of at least 600MPa (see 0038).
Regarding claim 19: The glass can have a thickness within the range claimed (see 0040). 
Regarding claim 20: The glass can include Ag, cesium or rubidium as desired (see 0040).
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a1 and a2) as anticipated by Dejneka (US Pub 20090220761) and evidenced by Amin (US Pub 20150259244) or, in the alternative, under 35 U.S.C. 103 as obvious over Dejneka (US Pub 20090220761) in view of Amin (US Pub 20150259244).
Dejneka does teach that consumer electronic devices can use their glass as a cover display glass for the devices (see 0002, 0004, 0040) but they just do not explicitly disclose the structure of the device as claimed. However, it is noted that Dejneka’s devices are that of cellular phones, etc. and such devices typically have a structure as claimed (see ‘244 par. 0108 as evidence). As such, one having ordinary skill would reasonably conclude Dejneka to be anticipating the invention of claim 14.
Alternatively, in the instance Applicants argue against anticipation, given that Dejneka’s devices are that of cellular phones, etc. and such devices are taught by ‘244 to typically have a structure as claimed (see ‘244), it would have at the very least been obvious to modify Dejneka to include their cellular phone having a structure as disclosed in ‘244 to obtain a desirable device. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dejneka (US Pub 20090220761) or alternatively, in view of any one of (US Pub 20130274085), (US20140227524) or (US Pub 20150064474). 
Dejneka teaches the invention of claim 15 and as discussed above, provides the following,

    PNG
    media_image1.png
    484
    764
    media_image1.png
    Greyscale

Although the above two profiles fail to have a concentration of K2O within the depth range claimed being 0.5-15% that of the surface, the Examiner first notes that Dejneka clearly suggests above that a surface K2O content can be 12mol%. It is additionally 

    PNG
    media_image2.png
    503
    764
    media_image2.png
    Greyscale


Alternatively, although the above two profiles fail to have a concentration of K2O within the depth range claimed being 0.5-15% that of the surface Dejneka does not exclude this. Instead, Dejneka only generally teaches a chemically strengthened glass.
	As ‘085, ‘524 and ‘474, who each similarly disclose chemically strengthened glass, suggest a K2O content relationship as claimed at a depth falling within the range claimed being desirable in the art (see for example Figure 5 in ‘085; see the two left . 
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dejneka (US Pub 20090220761) in view of any one of (US Pub 20130274085), (US20140227524) or (US Pub 20150064474). 
	As discussed above, Dejneka meets the invention of claim 15. Although Dejneka fails to teach their glass comprising a glass-ceramic, they also do not exclude this. Instead, they only generally teach chemically strengthened glasses to be used as cover glasses for mobile phones, etc.
	As ‘085, ‘524 and ‘474, who each similarly disclose chemically strengthened glasses for use as cover glasses for mobile phones, suggest it being desirable for glasses to comprise glass ceramic in such applications, it would have been obvious to one having ordinary skill at the time of invention to modify Dejneka to include glass ceramic to obtain a desirable chemically strengthened glass article for mobile phones. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784